UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 15, 2014 Digerati Technologies, Inc. (Exact name of registrant as specified in its charter) Nevada 001-15687 74-2849995 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 12603 Southwest Freeway, Suite 170 Stafford, Texas77477 3463 Magic Drive, Suite 259 San Antonio, Texas78229 (Addresses of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (210) 614-7240 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section1— Registrant’s Business and Operations Item1.03 Bankruptcy or Receivership. On January 15, 2014 the Bankruptcy Court entered an Order Approving Compromise and Settlement on the Debtor’s and Parties’ Emergency Motion to Approve Compromise of Controversy Under Bankruptcy Rule 9019 (the “Settlement Order”).The Settlement Order approved a Bankruptcy Settlement Agreement which resolves current and prospective claims between numerous parties (the “Parties”) involved in a transaction in November 2012 whereby Digerati Technologies, Inc. (the “Company”) acquired two oilfield services companies operating in the Bakken region of North Dakota and Montana (“Settlement Agreement”). Pursuant to the Bankruptcy Court’s Settlement Order, the Parties to the Settlement Agreement agree that Arthur L. Smith is the current Director, Chairman, Chief Executive Officer, President, and Secretary of Digerati Technologies, Inc. and Antonio Estrada is the current Chief Financial Officer and Treasurer of the Company.Mr. Robert C. Rhodes, as a party to the Settlement Agreement, agrees that he is not the current CEO, President, or director of the Company nor does he hold any positions within Digerati Technologies, Inc. Mr. William E. McIlwain, as a party to the Settlement Agreement, agrees that he is not a current director on the board of directors of Digerati Technologies, Inc. Mr. Robert L. Sonfield, Jr., as a party to the Settlement Agreement, agrees that he is not currently legal counsel for Digerati Technologies, Inc. Item 9.01. Financial Statements and Exhibits. Exhibit No. Description Bankruptcy Court Order Approving Compromise and Settlement dated January 15, 2014 Press release dated January 23, 2014 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Digerati Technologies, Inc. By: /s/Arthur L. Smith Name: Arthur L. Smith Title:
